                               Case 7:16-cr-00786-NSR Document 286 Filed 07/29/20 Page 1 of 1
                                Case 7:16-cr-00786-NSR Document 285 Filed 07/28/20 Page i of 1
0
.�

                                                         DOMENICK J. PORCO
                                                               Attorney At Law
                                                     571 White Plains Road - Second Floor
                                                        Eastchester, New York 10709
                                                               (914) 725-6000

� ALYSSA J. PORCO                                                                                      djporcolaw@gmail.com
�            Of Counsel                                     FILEDBYECF
tl.l    (Also Admitted in NJ & CT)
                                                                                Application granted. Domenick Porco is
�                                                                               reappointed as counsel for DefendantBruce
                   July 28, 2020                                                Lewis for the purpose of his motion for
                                                                                compassionate release. Clerk of the Court
                   Honorable Nelson S. Roman                                    requested to terminate the motions (docs. 282 and
                   United States District Judge                                 285). Counsel directed to mail a copy of this
                   300 Quarropas Street                                         endorsement to Defendant.
                   White Plains, New York 10601
                                                                                Dated: July 29, 2020
                   Re: U.S. v.Bruce Lewis
                       16 CR 786 (NSR) -01

                   Dear Judge Roman,                                            Nelson S. Roman, U.S.D.J.
                      In July of 2019 Your Honor sentenced the above-named defendant to a term of imprisonment of 84
                   months. I was his assigned counsel in the matter. Most recently Mr. Lewis filed a request with the
                   Court seekin to have me re-appointed as his counsel for the p ose of submittin a motion for
                   "compassionate reiease ased on his advanced age, poor state of health and the threat posed by the
                   COVID-19 pandemic.

                     Because of my familiarity with the case and with Mr. Lewis' personal background, I believe I am
                   well suited to prosecute a motion for his compassionate release. Therefore, I join Mr. Lewis' request
                   and ask that Your Honor appoint me as his counsel.

                        As always, thank you for your consideration.
                               ----        J
                           )\ y01.J,rS;'
                   RespectlUily                  .,,/-
                           1
                      (' 1.· b )()(, (/) �­
                 '--DtrME1<nc?t 1. PbfcJ-
                   DJP/dp

                   cc. (byECF): Michael Maimin, AUSA



     DC�t.:;\ £NT
   tiEL£CTRO'.'JI'"'./.i.- ; .. 1 -        • ,

  .. nOC#: ______,--,
